|N THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

uNlTED sTATEs oF AMER\cA,
v. § 3:16-cR-91
(JuDGE MAR|ANI)
RAFAEL LoRA,
Defendant.
MEMoRANouM oPlNloN

 

l. lNTRoDuchoN

Defendant, Rafael Lora, is charged with conspiracy to possess with intent to
distribute 500 grams or more of cocaine, 21 U.S.C. § 846, possession with intent to
distribute cocaine, 21 U.S.C. § 841(a)(1), managing a drug premises, 21 U.S.C. § 856(a)(2),
and unlawful use of a cell phone in facilitating the commission of a felony, 21 U.S.C. §
843(b). (Doc. 159). Presently before the Court is Defendant’s Motion to Suppress
Evidence (“Motion to Suppress”), where Defendant seeks to suppress evidence obtained
from the search of a mailed package sent from outside of the country to him and from the
search of his home and his cell phone, as well as to suppress statements made by
Defendant while being questioned by law enforcement in his home. (Doc. 183). Briefs were
submitted by Defendant (Doc. 187) and the Government (Doc. 190), and the Court held an
evidentiary hearing on November 13, 2018. After the release of the transcript from the

hearing (Doc. 202), the parties provided additional briefing to the Court. (Doc. 206, Doc.

 

 

209, Doc. 210). For the reasons that follow, the Court will deny Defendant’s Motion to
Suppress.
|l. FrNolNG oF FAcTs

The Court finds the following facts based on the undisputed facts listed in the parties’
brieth and the testimony and evidence presented at the November 13, 2018 evidentiary
hearing. (See Doc. 187, Doc. 190l Doc. 198, Doc. 200, Doc. 202, Doc. 206, Doc. 209, Doc.
210).

On March 17, 2015, Customs and Border Patrol (“CBP”) inspectors at JFK
lnternational Airport in New York, NY intercepted and examined a package originating from
the Dominican Repub|ic and addressed to Defendant at his home at 710 Peace Street,
Hazelton, PA (the “Peace Street residence”). (Doc. 187 at 1, Doc. 190 at 2, Doc. 198). The
CBP inspectors opened the package and tested a white powdery substance, which
ultimately tested positive for cocaine. (Doc. 187 at 1, Doc. 190 at 2).

Based on this finding and as supported in affidavits from law enforcement, on March
20, 2015, law enforcement agents obtained two search warrants from Midd|e District of
Pennsy|vania Magistrate Judge Mehalchick. (Doc. 187 at 1, Doc. 190 at 3-4, Doc. 198-1,
Doc. 198-2). One warrant was a “tracking” warrant, which authorized the use of a GPS
tracking device on the package and an entry-detection device which would alert law
enforcement when the package was opened. (Doc. 187 at 1, Doc. 190 at 3-4, Doc. 198-1).

The other warrant was an anticipatory search and seizure warrant which would permit law

 

enforcement agents to enter and search the Peace Street residence if the package was
successfully delivered there. (Doc. 187 at 1, Doc. 190 at 3, Doc. 198-2 at 7-8).

The same day the warrants were issued, law enforcement agents attempted to
conduct a controlled delivery of the package to the Peace Street residence but were not
able to complete the delivery. (Doc. 187 at 2, Doc. 190 at 3-4, Doc. 198-3 at 10-11). Both
the tracking warrant and the anticipatory search and seizure warrant were reissued by
Magistrate Judge Mehalchick one week later, on March 27, 2015, to permit law enforcement
to make a second attempt to deliver the package (Doc. 187 at 2, Doc. 190 at 4, Doc. 198-
3, Doc. 198-4, Doc. 202 at 59:17-25).

On the morning of March 30, 2015, law enforcement agents attempted a second
controlled delivery of the package to the Peace Street residence Defendant answered the
door and accepted the package into the residence However, the entry-detection device
was not activated at that time, and the package was not removed from the residence (Doc.
187 at 2, Doc. 190 at 4, Doc. 202 at 11:9-20). Several hours later, a vehicle with New York
license plates arrived at the Peace Street residence, and a man, woman, and child exited
the vehicle and entered the Peace Street residence Within fifteen minutes, the entry-
detection device was triggered, notifying law enforcement that the package had been
opened. (Doc. 187 at 2, Doc. 190 at 4, Doc. 202 at 40:7-22, 60:17-61:6).

Law enforcement agents subsequently entered the Peace Street residence to

execute the anticipatory search and seizure warrant. Testimony at the November 13, 2018

 

 

hearing indicated that at least ten law enforcement agents entered the residence after
knocking and announcing their presence and breaking the door with a battering ram to gain
entry after no one inside answered the door. (Doc. 202 at 2212-6, 41 :8-17, 50:3-8, 62:4-11).
inside the house was Defendant, co-Defendant Luis Santos, at least two children, and two
women (Defendant’s sister, who is also Santos’ wife, and Defendant’s wife). (See Doc. 190
at 4-5, Doc. 202 at 23:1-6, 43:14-20).

After entering the residence, law enforcement agents did a security sweep of the
house to ensure agent safety. (Doc. 202 at 43:12-13, 64:3-7). According to the testimony
of law enforcement agents at the November 13, 2018 hearing, during this security sweep,
only Defendant and co-Defendant were placed in handcuffs (Doc. 202 at 44:4-7, 63:21-
25). At some point before his interview by law enforcement agents, Defendant’s handcuffs
were removed. (Doc. 202 at 15:20-22, 64:23-65:4).

Law enforcement agents also testified that Defendant voluntarily agreed to be
interviewed as the search of the Peace Street residence was underway. (Doc. 202 at
64:10-11). Posta| inspector David Heinke and Homeland Security investigations (“HS|”)
Special Agent Edward Troy conducted most of the interview while the remaining law
enforcement agents searched and secured the rest of the Peach Street residence (Doc.
202 at 16:7-16, 67:4-7). Law enforcement agents testiied that, initially, Defendant was not

a suspect in criminal activity and that they were just seeking information regarding the

 

 

 

 

package (Doc. 202 at 17:15-18, 68:12-22 (testifying that Defendant was initially viewed as
“a witness or an unwitting participant in what had occurred that day”)).

Law enforcement interviewed Defendant in an upstairs children’s bedroom. The
bedroom contained two twin beds, with a dresser located between the beds. (Doc. 202 at
15:12-16). Defendant was not provided Miranda warnings at the beginning of the interview.
(Doc. 202 at 15:17-19, 64:18-20). However, law enforcement agents did not tell Defendant
he had to answer their questions, nor did Defendant ask to leave the bedroom or request
that law enforcement leave (Doc. 202 at 18:25-19:8, 47:6-10, 68:6-11). HSl SpeciaiAgent
Edward Troy testified that he explicitly told Defendant (and that Defendant understood) that
he was not under arrest and was not required to answer any questions from law
enforcement:

And it had been told to me earlier that he [Defendant] had indicated he

wanted to taik, so we advised him-l advised him, which l do in the majority

of these situations-that he was not under arrest, he was not required to

answer any questions, he was not obligated to answer any questions that

day, and if there was anything he didn’t want to answer or didn’t want to talk

about, he wasn’t forced to, and he could stop answering questions at any

time
(Doc. 202 at 65:22-66:11). Law enforcement agents also testified at the hearing that
Defendant was not handcuffed during the interview or otherwise physically restrained.

(Doc. 202 at 15:17-24, 35:2-4, 46:13-20, 64:18-65:7). Law enforcement agents questioned

Lora for about two hours. (Doc. 202 at 16:5-6, 36:8-14).

 

“[A]s a general matter,” no more than two law enforcement agents were in the room
with Defendant while interviewing him. (Doc. 202 at 16:10-12). Law enforcement agents
testified that they did not have their firearms drawn during the interview. (Doc. 202 at 16:17-
19, 47:11-13, 65:12-14). Nor, they testified, did they threaten Defendant. (Doc. 202 at
65:15-16). The door of the bedroom was open during the interview, and no law
enforcement agent blocked the door. (Doc. 202 at 17:4-5, 29:8-11, 68:2-5). The law
enforcement agents sat on one of the beds while interviewing Lora and were slightly closer
to the door than Lora.1 (Doc. 202 at 29:1-7, 67:21-25).

initiallyl Defendant was cooperative during the interview. (Doc. 202 at 17:19-21,
68:23-24). He told law enforcement that co-Defendant Santos had sometimes asked him to
receive packages, and that he had called or texted his sister about the package delivered
that day and asked her about the package (Doc. 202 at 1818-1 1, 34:5-9). He let law
enforcement agents look at his cell phone, but the call and text logs showing such a contact
with his sister were missing. (Doc. 202 at 18:12-19, 69:2-4).

Special Agent Troy testified that as the interview went on, he began to view
Defendant as a potential suspect. He left the bedroom to confer with his supervisors on this
development and was replaced by CBP Officer Nicholas Feil in the bedroom for a short

period. (Doc. 202 at 45:10-22, 69:9-24). Around this time, with Officer Feil and Postal

 

1 However, one law enforcement agent who was only present in the room with Defendant for a short period
testified at the hearing that Lora was closer to the door. (Doc. 202 at 46:4-8).

6

 

 

 

inspector Heinke in the room, Defendant became agitated, “was throwing himself on the
fioor, [Defendant] said, lt’s all mine, or something along that iine, arrest me.” (Doc. 202 at
19:12-24, 48:1-6). Officer Feil placed handcuffs on Defendant and told him to calm down.
(Doc. 202 at 48:7-20).

Shortly thereafter, Special Agent Troy returned to the room and advised Lora of his
Miranda rights. (Doc. 202 at 19:17-20:5, 71 :1-10). Special Agent Troy testified that
Defendant “did not give an indicator whether he understood or waived,” and law
enforcement stopped the interview. (Doc. 202 at 71:7-12). Defendant was arrested (Doc.
202 at 71 :13-16) and later indicted (Doc. 84, Doc. 159).

On May 26, 2015, law enforcement subsequently obtained search warrants for the
cellular telephones and GPS devices seized from the Peace Street residence including
Defendant’s cell phone (Doc. 190 at 7-8, Doc. 198-5).

lil. DiscussioN

Defendant advances three arguments in his Motion to Suppress to suppress ali of
the evidence collected by law enforcement agents before and after the March 30, 2015
search of the Peace Street residence The Court will address each argument in turn.

A. THE |NiTiAL SEARcii oF THE PAcKAcE BY CBP OFFicERs WAs A LEGAL BoRDER
SEARcH.

Defendant first argues that CBP’s initial search of the package at JFK international
Airport was not authorized by law and was conducted without a warrant, and so evidence

obtained from the search of the package should be suppressed (Doc. 187 at 5).

7

 

 

 

 

 

Defendant further argues that the evidence obtained from the search of the Peace Street
residence the search of Lora’s cell phone, and the statements made by Lora to law
enforcement should be suppressed as the “fruit of the poisonous tree,” Segura v. United
States, 468 U.S. 796, 804 (1984), because the Government would not have obtained
warrants for the entry and search of the Peace Street residence and thus the actual
evidence obtained from the execution of the warrants, but for the initial illegal search of the
package (Doc. 187 at 5-6).

The Government responds that federal statutes and regulations authorized CBP to
conduct the initial search of the package at JFK international Airport as a lega|,
constitutional border search, and that further, “having asserted repeatedly that the package
did not belong to him, Lora has failed to demonstrate a reasonable expectation of privacy in
its contents.” (Doc. 190 at 10).

After the November 13, 2018 hearing, Defendant argues in supplemental briefing
that the Government “did not, however, establish the occurrence of a border search or of its
lawfulness at the hearing" because counsel for Defendant objected to the introduction of the
only testimony “on the grounds of a lack of foundation and the objection was sustained by
the court.” (Doc. 206 at 2). The Government replies that Defendant did not properly raise
this issue in advance of the suppression hearing, nor did he ever actually dispute at the
hearing whether a border search occurred. The Government posits that it is a matter of

undisputed fact that the search of the package occurred at JFK international Airport. (Doc.

 

209 at 3-6). |n response Defendant sua sponte submitted a second reply brief further
arguing that it was the burden of the Government to prove at the hearing that “the evidence
was in fact seized at a lawful border search” and that Defendant had a legitimate
expectation of privacy in the package because it was addressed and delivered to him.
(Doc. 210 at 2-3).

The Court finds that the search of the package was a proper border search
authorized by the Constitution and applicable law. The starting point for the Couit’s analysis
is the Fourth Amendment, which prohibits “unreasonabie searches and seizures.” U.S.
Const. amend. iV. While warrants, based upon probable cause can be obtained to
establish the reasonableness of a search or seizure “neither probable cause nor a warrant
has ever been necessary to effect a search at the border.” United States v. G/asser, 750
F.2d 1197, 1201 (3d Cir. 1984). The Supreme Court in United States v. Ramsey explained
that border searches are presumptively reasonable based on “the long-standing right of the
sovereign to protect itself by stopping and examining persons and property crossing into this
country." United States v. Ramsey, 431 U.S. 606, 616 (1977). The “’[border search
exception] is a iongstanding, historically recognized exception to the Fourth Amendment’s
general principle that a warrant be obtained.” ld. at 621. international airports can be
considered “the ‘border’ for purposes of border searches.” ld. at 609 n.2.

in addition to the constitutional basis for border searches made without warrants,

and as the Government notes in its brief in opposition to the Motion to Suppress, numerous

 

statutory and regulatory provisions authorize federal officials to search packages entering
the United States without a warrant and without any particularized level of suspicion, such
as probable or reasonable cause See 19 U.S.C. § 1582 (authorizing Secretary of the
Treasury to prescribe customs regulations for the search of “persons and baggage”); 19
C.F.R. § 162.6 (customs regulation stating “[a]ll persons, baggage and merchandise
arriving in the Customs territory of the United States from places outside thereof are liable to
inspection and search by a Customs officer"); 19 C.F.R. § 162.11 (customs regulation
authorizing seizure without a warrant of “merchandise which has been imported contrary to
law”); 19 C.F.R. § 145.2(b) (customs regulation stating “[a]ll mail arriving from outside the
Customs territory of the United States which is to be delivered within the Customs territory
of the United States . . . is subject to Customs examination”); 19 C.F.R. § 145.1 (defining
mail articles as “any posted parcel, packet, package envelope letter, aerogramme box,
card, or similar article or container").2

Applying many of these statutory and regulatory provisions in denying a motion to
suppress the results of a search of a package by customs officials mailed from Jamaica that
entered the country through the Miami, Fiorida post office the Third Circuit in Glasser found

that “under the Constitution and the applicable statutes and regulations, Customs has the

 

2 The Court notes that, in instances involving “sealed letter class mail,” customs officials need to have
“reasonable cause to suspect the presence of merchandise or contraband” to open and examine the mail.
19 C.F.R. § 145.3(a). Neither the Government nor Defendant suggest that the package in question here is
“sealed letter class mail,” but even if it is, the package's mailing label and customs declaration listed its
contents as artwork. (Doc. 190 at 12 n.2, Doc. 198). Thus, customs officials would have had “reasonable
cause to suspect the presence of merchandise” to open and examine the package

10

 

 

 

authority to search packages without articulating a ‘reasonable cause to suspect’ [and
without a warrant].” Glasser, 750 F.2d at 1200. The court of appeals held that 19 U.S.C. §
1582, 19 C.F.R. § 162.6, and 19 C.F.R. § 145.2(b) were the authorities that governed in
permitting the customs official, without a warrant or reasonable suspicion, to open the
packages in question and examine the contents, carved wooden heads which were filled
with hashish oil. 750 F.2d at 1199, 1202-05.

Here, the undisputed factual record indicates that CBP executed a proper border
search of the package addressed to Lora in a manner like the legal border search in
Glasser. As an initial factual matter, the Court rejects the argument presented by Defendant
in his post-hearing briefing that it has not been established that a border search occurred.
in his opening brief supporting his Motion to Suppress, Defendant concedes that CBP
searched the package at JFK international Airport. (Doc. 187 at 1). Additionally, evidence
admitted at the hearing also established that CBP searched the package at JFK
international Airport. (Doc. 198-3 1111 7-9 (affidavit supporting issuance of tracking warrant),
Doc. 202 at 59:6-60:8); see eg., United States v. Robinson, 663 F. App’x 215, 218 (3d Cir.
2016) (citing United States v. Raddafz, 446 U.S. 667l 679 (1980) (“At a suppression
hearing, the court may rely on hearsay and other evidence even though that evidence
would not be admissible at trial.”)).

Further, Defendant’s reliance on an inapposite customs regulation only permitting

customs and postal ofhciais to inspect items for export from the country, rather than import

11

 

 

to the country, does not advance his argument that the search of the package was
improper. 15 C.F.R. § 758.7.3 The established facts indicate that CBP properly searched
the package pursuant to its legally-granted authority. See 19 U.S.C. § 1582; 19 C.F.R. §
162.6; 19 C.F.R. § 162.11; 19 C.F.R. § 145.2(b); 19 C.F.R. § 145.1. Accordingiy, the Court
will not suppress the results of the search of the package nor will it suppress the results of
the search of the Peace Street residence on the grounds that they were the “fruit of the
poisonous tree”4

B. THE TRAcKiNG, ANTiciPAToRY SEARcH AND SEizuRE, ANo CELi. PHoNE SEARci-i
WARRANTs WERE BAsEo oN SuFFiciENr PRoBABLE CAusE.

Defendant’s second argument, raised in the Motion to Suppress but not a subject of
the November 13, 2018 evidentiary hearing, is that there was insufficient probable cause to
support the issuance of the tracking, anticipatory search and seizure and cell phone search
warrants. Defendant argues that probable cause is lacking because the af&davits used to
support the warrant applications to Magistrate Judge Mehalchick did not contend that
Defendant, the Peace Street residence or Defendant’s cell phone were somehow involved

in illegal drug-related activity. (Doc. 187 at 6-7).

 

3 The Court notes that the afndavits used to support the issuance of the warrants cites 15 C.F.R. § 758.7 as
the authority for CBP officers “to inspect items in shipment to verify the items specified in the Shippei”s
Export Declaration." (E.g., Doc. 198-3 11 7). This citation to an inapplicable regulation in the affidavits does
not undercut the authority of CBP to inspect packages like the one at issue here without a warrant.

4 Because the Court finds that the Government has established that the search of the package without a
warrant was a legal and constitutional border search, it is unnecessary to address the arguments of the
parties regarding disputed claims of ownership of the package in assessing Defendant’s standing to raise a
Fourth Amendment argument that he had an expectation of privacy in the package

12

 

 

The Government responds that Defendant “misses the point of both [the tracking and
anticipatory search and seizure] warrants,” which is not that “[Defendant] was involved in
criminal activity, but rather that the package was used to facilitate criminal activity.” (Doc.
190 at 15-17) (emphasis in Government’s brief). Additionally, the Government argues that
Defendant is incorrect regarding the factual circumstances surrounding the cell phone
warrant, which was issued nearly two months after the search of the Peace Street
residence and was clearly supported by probable cause due to the evidence that law
enforcement gathered during the search of the Peace Street residence (Doc. 190 at 19-
20). Alternatively, the Government argues, law enforcement relied in good faith on the
warrants if the Court finds that they were improperly issued. (Doc. 190 at 20-21).

Defendant’s probable cause arguments are bereft of any legal or factual suppoit,
and the Court will reject them. The Court’s starting point is again the Fourth Amendment,
which prescribes that warrants can only be issued “upon probable cause supported by oath
or affirmation, and particularly describing the place to be searched, and the persons or
things to be seized.” U.S. Const. amend. iV. The Supreme Court, in illinois v. Gates, 462
U.S. 213, 238-39 (1983), affirmed a “totaiity-of the-circumstances” approach in determining
probable cause to issue a search warrant, and a deferential approach to reviewing a
magistrate judge’s probable cause determination:

The task of the issuing magistrate is simply to make a practicai, common-

sense decision whether, given all the circumstances set forth in the affidavit

before him, including the “veracity” and “basis of knowledge” of persons
supplying hearsay information, there is a fair probability that contraband or

13

 

evidence of a crime will be found in a particular place And the duty of a

reviewing court is simply to ensure that the magistrate had a “substantial

basis for . . . conclud[ing]” that probable cause existed.
ld. (citing Jones v. United States, 362 U.S. 257, 271 (1960), overruled on other grounds by
United States v. Saivucci, 448 U.S. 83 (1980)). “The supporting afndavit [in an application
for a warrant] must be read in its entirety and in a common sense and nontechnical
manner.” United States v. Coniey, 4 F.3d 1200, 1206 (3d Cir. 1993) (citing Gafes, 462 U.S.
at 230-31). Anticipatory search warrants, which subject their execution to a triggering
condition, are constitutionally permissible if supported by probable cause to indicate that
there is a “fair probability that contraband or evidence of a crime will be found in a particular
place” if the triggering condition occurs and “there is probable cause to believe the triggering
condition will occur.” United States v. Grubbs, 547 U.S. 90, 94-97 (2006) (internal
quotations omitted, emphasis in original) (citing Gates, 462 U.S. at 238) (upholding
anticipatory search warrant to search a location where a successful controlled delivery was
made of child pornography ordered from a website operated by an undercover postal
inspector).

The Court finds that the affidavits submitted in support of the tracking, anticipatory
search and seizure and cell phone search warrants provided a substantial basis to support
the finding of probable cause by Magistrate Judge Mehalchick to issue the warrants. The

affidavits describe the initial search of the package at JFK international Airport and the

discovery of illegal drugs in the package (Doc. 198-3 1111 6-11, Doc. 198-4 1111 10-19, Doc.

14

 

 

198-51111 7-9). The tracking and anticipatory search and seizure warrant affidavits further
explain the need for the warrants in that the package itself “is being used, and will continue
to be used, to facilitate” violations of federal law, including drug trafhcking. (Doc. 198-3 11
13, Doc. 198-411 17). The tracking warrant affidavit describes the need for the GPS
tracking device and the “entry-detection” device as the package could be moved from the
original delivery location and could be opened by a different “ultimate recipient.” (Doc. 198-
3 1111 15-17). The anticipatory search and seizure warrant afHdavit explains the conditions
precedent for executing the warrant (“a successful controlled delivery of the target package
to the target location and the physical introduction of the target package into the target
location”), and describes with specificity the types of items that might be found at the Peace
Street residence and that could be seized as “evidence, fruits and instrumentalities” of the
federal crimes that are the subject of the investigation (Doc. 198-4 1111 5-6, 21-22, Att. A).
And the cell phone search warrant, issued weeks after the search of the Peace Street
residence and the discovery of the drugs and weapons in the home describes the need for
the warrant, recounts the search of the Peace Street residence and the discovery of
contraband and the recovery of cell phones in the residence and specihes the cell phones
and GPS devices to be searched. (Doc. 198-5 1111 2, 11-12, Att. A, Att. B).

Read in their totality, the afHdavits provide ample support for the Magistrate Judge’s
probable cause determination As the Government contends, contrary to Defendant’s

framingl the tracking and anticipatory search and seizure warrant affidavits' “probable cause

15

 

was not premised on an allegation that he was involved in criminal activity, but rather that
the package was used to facilitate criminal activity.” (Doc. 190 at 17 (emphasis in the
Government's brief)); Coniey, 4 F.3d at 1206-07 (distinguishing arrest warrants from search
warrants and noting that there was probable cause to search a premises where evidence of
a crime or contraband could be present). lt is not an unfair or illogical conclusion to find that
a residence to which a package containing illegal drugs is delivered and opened has “a fair
probability” to contain “evidence of a crime; contraband, fruits of crime or other items
illegally possessed; [or] property designed for use intended for use or used in committing a
crime” See Fed. R. Crim. P. 41(c); Gates, 462 U.S. at 238-39; Grubbs, 547 U.S. at 95-97.
Nor was the Magistrate Judge without a substantial basis to find that a cell phone owned by
the Defendant found in a residence containing contraband had a fair probability of
containing evidence of a crime Accordingiy, the Court will not suppress the results of the
search of the Peace Street residence or Defendant’s cell phone on the grounds that the
warrants were based on insufficient probable cause5

C. DEFENDANT wAs Nor iN Cusroov DuRiNc THE lNrERviEw wiTH LAw ENFoRcEMENT,
AND So His STATEMENTs ARE AoMissiBLE.

Defendant’s final argument, the focus of most of the November 13, 2018 hearing, is
that the statements he made to law enforcement agents “on March 30, 2015, [were]

involuntary and the result of unconstitutional custodial interrogation.” (Doc. 187 at 10). He

 

5 As the Court finds that the warrants were supported by sufficient probable cause it is unnecessary to
analyze the Government's argument in the alternative that law enforcement had a good faith basis to rely
on the warrants.

16

 

 

 

argues that the testimony elicited at the November 13, 2018 hearing “establishes that a
reasonable person would not have felt free to end the questioning and ieave” and so he
was in custody and statements made to law enforcement without receiving Miranda
warnings should be suppressed (Doc. 206 at 3-5). The Government responds that the
totality of the circumstances indicate that Defendant was not in custody at the time he gave
his statements to law enforcementl (Doc. 190 at 22-28, Doc. 209 at 7-13).

The Fifth Amendment to the United States Constitution provides that “[n]o person . . .
shall be compelled in any criminal case to be a witness against himself." U.S. Const.
amend. V. “[T]he privilege against self-incrimination protects individuals not only from legal
compulsion to testify in a criminal courtroom but also from ‘informal compulsion exerted by
law-enforcement officers during in-custody questioning.”’ Pennsylvania v. Muniz, 496 U.S.
582, 589, 110 S. Ct. 2638, 110 L. Ed. 2d 528 (1990) (quoting Miranda v. Arizona, 384 U.S.
436, 461, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966)). To ensure these rights are protected,
the Supreme Court has held that the Government “may not use statements, whether
exculpatory or inculpatory, stemming from custodial interrogation of the defendant unless it
demonstrates the use of procedural safeguards effective to secure the privilege against seif-
incrimination." Miranda, 384 U.S. at 444. Commonly known as “Miranda rights” or “Miranda
warnings,” a defendant in police custody

must be warned prior to any questioning that he has the right to remain silent,

that anything he says can be used against him in a court of law, that he has the

right to the presence of an attorney, and that if he cannot afford an attorney
one will be appointed for him prior to any questioning if he so desires.

17

 

 

 

id. at 479.

implicit in the above is that “police officers are not required to administer Miranda
warnings to everyone whom they question.” Oregon v. Mathiason, 429 U.S. 492, 495, 97 S.
Ct. 711, 50 L. Ed. 2d 714 (1977). instead, “Miranda . . . requires warnings only when the
person the police are questioning is in custody.” United States v. Wiliaman, 437 F.3d 354,
359 (3d Cir. 2006). Stated otherwise “[n]o Miranda warning is required absent a ‘custodial
interrogation.’” United States v. Savage 677 F. Supp. 2d 756, 763 (E.D. Pa. 2009); see
also Miranda, 384 U.S. at 444. “Because the presence of both a custodial setting and
official interrogation is required to trigger the Miranda right-to-counsei prophylactic, absent
one or the other, Miranda is not implicated." Aiston v. Redman, 34 F.3d 1237, 1244 (3d Cir.
1994) (emphasis in original).

“[T]he term ‘interrogation’ under Miranda refers not only to express questioning, but
also to any words or actions on the part of the police (other than those normally attendant to
arrest and custody) that the police should know are reasonably likely to elicit an
incriminating response from the suspect.” Rhode island v. Innis, 446 U.S. 291, 301, 100 S.
Ct. 1682, 64 L. Ed. 2d 297 (1980) (footnote omitted). Here, the parties do not dispute that
the interview that took place between law enforcement agents and Defendant satisfied the
interrogation prong of the custodial interrogation analysis. Thus, the only question before
the Court is whether Defendant was in custody when he was interrogated by law

enforcement agents.

18

 

“As used in . . . Miranda case law, ‘custody’ is a term of art that specifies
circumstances that are thought generally to present a serious danger of coercion.” Howes
v. Fieids, 565 U.S. 499, 508-09, 132 S. Ct. 1181, 182 L. Ed. 2d 17 (2012). A person is in
custody for purposes of Miranda when “there is a ‘formai arrest or restraint on freedom of
movement’ of the degree associated with a formal arrest.” Caiifornia v. Beheier, 463 U.S.
1121, 1125, 103 S. Ct. 3517, 77 L. Ed. 2d 1275 (1983) (quoting Mathiason, 429 U.S. at
495); see also Wiliaman, 437 F.3d at 359. “Two discrete inquiries are essential to the
determination: first, what were the circumstances surrounding the interrogation; and second,
given those circumstances, would a reasonable person have felt he or she was not at liberty
to terminate the interrogation and leave” Thompson v. Keohane, 516 U.S. 99, 112, 116 S.
Ct. 457, 133 L. Ed. 2d 383 (1995) (footnote omitted). Further, “the initial determination of
custody depends on the objective circumstances of the interrogation, not on the subjective
views harbored by either the interrogating officers or the person being questioned.”
Stansbury v. Caiifornia, 511 U.S. 318, 323, 114 S. Ct. 1526, 128 L. Ed. 2d 293 (1994).

“[l]n the absence of actual arrest something must be said or done by the authorities,
either in their manner of approach or in the tone or extent of their questioning, which
indicates that they would not have heeded a request to depart or to allow the suspect to do
so." Steigier v. Anderson, 496 F.2d 793, 799 (3d Cir. 1974); see also Wiliaman, 437 F.3d at

359; United States v. Leese, 176 F.3d 740, 743 (3d Cir. 1999). Nevertheless, while the

19

 

 

term “‘custody’ must not be read too broadly,” it is “beyond doubt that a custodial
interrogation may occur outside the police station.” Leese, 176 F.3d at 743.

The Third Circuit has identified five factors a court must consider when determining
whether a person was in custody for purposes of Miranda:

(1) whether the officers told the suspect he was under arrest or free to leave;

(2) the location or physical surroundings of the interrogation; (3) the length of

the interrogation; (4) whether the officers used coercive tactics such as hostile

tones of voice the display of weapons, or physical restraint of the suspect’s

movement; and (5) whether the suspect voluntarily submitted to questioning
Wiliaman, 437 F.3d at 359-60; see also United States v. King, 604 F.3d 125, 138 (3d Cir.
2010)

Here, there is no dispute that Defendant was not advised of his Miranda rights before
he was interviewed by law enforcement agents. Nevertheless, upon consideration of the
above factors, the Court finds that Defendant was not iri custody at the time of questioning
and therefore Miranda was not implicated6

The first factor, whether Defendant was told he was under arrest or free to leave
favors the Government’s position. HSl Special Agent Troy testified at the November13,
2018 hearing that at the beginning of the interview of Defendant:

[l]t had been told to me earlier that he [Defendant] had indicated he wanted
to talk, so we advised him-l advised him, which l do in the majority of these

situations-that he was not under arrest, he was not required to answer any
questions, he was not obligated to answer any questions that day, and if there

 

6 lt is worth noting the Defendant cites no relevant case law in any of his submissions to support his
arguments that the Wiliaman factors weigh in his favor.

20

 

 

 

was anything he didn’t want to answer or didn’t want to talk about, he wasn’t
forced to, and he could stop answering questions at any time

(Doc. 202 at 65:22-66:11). Other law enforcement agents present at the interview testified
that they did not tell Defendant he had to answer their questions, nor did Defendant ask to
leave the bedroom or request that law enforcement leave (id. at 18:25-19:8, 47:6-10). This
testimony was uncontroverted Thus, this factor suggests Defendant was not in custody
during the interview.

Next, the second factor, the location of the interrogation, on balance does not weigh
in favor of or against finding Defendant was in custody. On one hand, Defendant was
questioned in his home in a children’s bedroom with an open doorl with no law enforcement
agent blocking the way out. See United States v. Ki/Iingsworth, 118 F. App’x 649, 651 (3d
Cir. 2004) (“[l']he fact that the incident took place in Appeilee’s home undermines a claim
that he was in custody”); United States v. Vidai, 85 F. App’x 858, 861-62 (3d Cir. 2004)
(holding that a defendant was not in custody when he was questioned in his home); United
States v. Czichray, 378 F.3d 822, 826 (8th Cir. 2004) (“When a person is questioned on his
own turf, we have observed repeatedly that the surroundings are not indicative of the type of
inherently coercive setting that normally accompanies a custodial interrogation” (internal
citation and quotation marks omitted)).

On the other hand, there were multiple law enforcement officers walking through and
searching the house and Defendant was separated from the other occupants of the house

while being questioned See Miranda, 384 U.S. at 449-50 (noting procedures used by law
21

 

enforcement to obtain statements during interrogations emphasize that “the ‘principal
psychological factor contributing to a successful interrogation is privacy-being alone with
the person under interrogation”’) (citation omitted); United States v. Fautz, 812 F. Supp. 2d
570, 619 (D.N.J. 2011) (finding a defendant was in custody when he was questioned in “his
own home but at that time the entire premises was visibly subject to the unquestioned
command of the officers”). The Government contended at the evidentiary hearing that it
was likely that Defendant was taken to the upstairs bedroom for the interview rather than
being left on the ground floor with the rest of the occupants of the house because law
enforcement was conducting a search of the house and it was a “quieter setting in the
children’s room.” (Doc. 202 at 79:1-8). With these competing facts, the Court cannot find
that the second factor weighs in favor of either side

Turning to the third factor, the length of the interrogation, “courts have found
interrogations lasting anywhere from one and one-half to seven hours to be non-custodial."
Kiilingsworth, 118 F. App’x at 651-52 (citing cases). While the Court does not view two
hours of questioning as inconsequential, the case law in this circuit does not support the
proposition that the length of the interrogation in this case supports a finding that Defendant
was in custody. See, e.g., United States v. McKinney, 695 F. Supp. 2d 182, 191 (E.D. Pa.
2010) (“[T]he Court notes that the length of time of the search-nearly five hours-weighs
slightly in favor of a finding of custody”). At best, this factor benefits neither party’s position.

See United States v. Griffin, 922 F.2d 1343, 1348-49 (8th Cir.1990) (“The length of the

22

 

 

 

interrogation has been a similarly undeterminative factor in the analysis of custody.”) (citing
casesj

Next, the Court finds that the fourth factor, whether the police use coercive tactics,
indicates that Defendant was not in custody. Defendant was not handcuffed during the
interview or otherwise physically restrained Law enforcement agents did not have their
firearms drawn during the interview. They did not threaten the Defendant, and he was
cooperative during the interview. Thus, on a whole this factor supports the Government’s
position. See Kiilingsworth, 118 F. App’x at 652.

The fifth and final factor factor, whether Defendant voluntarily submitted to
questioning, also supports a finding that Defendant was not in custody. Defendant
voluntarily agreed to be interviewed by law enforcement agents. As stated previously,
Special Agent Troy specifically told Defendant at the beginning of the interview he was not
under arrest and was not required to answer any questions Law enforcement agents
questioned Defendant for nearly two hours before he suddenly became agitated and made
incriminating statements telling law enforcement that the drugs were his. At this point, the
agents Mirandized him, ended the interview, and arrested Defendant. The Court finds that
this factor supports the Government's position. See Kiilingsworth, 118 F. App’x at 652
(holding that the fifth factor supported a finding that the defendant was not in custody when
“[n]othing indicate[d] that the incident involved the type of physical intimidation or

psychological coercion which would render Appeilee’s statements invoiuntary”).

23

 

 

Considering the totality of the circumstances, the questioning of Defendant in his
home on March 30, 2015, did not create the type of inherently coercive environment for
which Miranda was meant to address. instead, based upon the balance of the factors
discussed above the Court holds that Defendant was not in custody for Miranda purposes
at the time of questioning and that the law enforcement agents were therefore not required
to advise Defendant of his Miranda rights prior to questioning him. Accordingiy, Defendant’s
statements were not taken in violation of his Fifth Amendment rights and are therefore not
subject to suppression

iV. CoNcLusioN
For the reasons outlined above the Court will deny Defendant’s l\/iotion to Suppress.

A separate Order foilows.

 

 

24

